Citation Nr: 0907253	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 1992 rating decision that denied entitlement to 
service connection for mental illness.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was denied by the Board in a January 9, 
2006, decision.  The Board decision was appealed, and in 
August 2008, and in an August 28, 2008, memorandum decision, 
the United States Court of Appeals for Veterans Claims 
(Court) affirmed part of the decision, reversed in part, and 
vacated the Board's decision.  


FINDINGS OF FACT

1.  By rating decision dated January 1992, the RO denied a 
claim of entitlement to service connection for a mental 
illness; the Veteran was notified of that determination, but 
he did not file a notice of disagreement to initiate an 
appeal.

2.  In an August 2008 memorandum decision, the Court found 
that the RO failed to apply the then-extant laws and 
regulations to the Veteran's claim in its January 1992 
decision.   

3.  But for such failure to apply the then-extant laws and 
regulations to the Veteran's claim, the outcome of the 
January 1992 decision would have been different.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the January 1992 rating 
decision that denied service connection for a mental illness 
has been established.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2008).

2. The January 1992 rating decision is revised to grant 
entitlement to service connection for a mental disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Evidence (CUE) Issues

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Legal Criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

The January 1992 RO rating decision

As noted above, the Veteran served from June 1987 to August 
1987.  His entrance examination was normal.  However, within 
two to three weeks of entering service, he began acting 
erratically, and having delusions, etc.  He underwent an 
examination in July 1987 which showed that the Veteran had a 
brief reactive psychosis, moderate.  The Medical Evaluation 
Board Proceeding in July 1987 concluded that the Veteran's 
reactive psychosis existed prior to service and was not 
aggravated during service.  The RO, based on the Medical 
Evaluation Board Proceeding in July 1987, denied the 
Veteran's claim on the basis that his mental illness pre-
existed service and was not aggravated by service.  

The January 2006 Board decision

The Board denied the Veteran's CUE claim because it found 
that the RO simply gave greater weight to the Medical 
Evaluation Board's findings than the findings of the entrance 
examination.  It found that choosing to give more weight to 
the July 1987 examination report than the July 1986 
enlistment examination report is nothing more than a 
disagreement with how the RO evaluated the facts of the case, 
which does not rise to the level of CUE.

The August 2008 Court Memorandum Decision

The Veteran filed his appeal to the Court on three bases: (1) 
that the January 1992 RO decision was not final because the 
decision was never delivered to the Veteran; (2) that the 
January 1992 decision was predicated on CUE because the RO 
failed to properly apply the presumption of soundness; and 
(3) that the VA failed to sympathetically develop the current 
CUE claim (by not providing proper VCAA notice).  
 
The January 1992 rating decision is final since the Veteran 
did not file a timely notice of disagreement.  38 U.S.C.A. 
§ 7105(c).  On this issue, the Court affirmed the Board's 
January 2006 finding.  

The Court also found that the Veteran's third basis for the 
claim (that the VA failed to sympathetically develop the 
current CUE claim) was without merit.  As noted above, VCAA 
is not applicable to CUE claims.  

The Court reversed the part of the Board's decision that held 
that the RO properly applied the then extant laws and 
regulations to the appellant's claim.  It appears that the 
Court determined that both the RO and the Board erroneously 
found that the presumption of soundness was not applicable.  
See generally 38 U.S.C.A. §§ 1111, 1137.  The Board must 
proceed with its current analysis based on such finding by 
the Court.  

The Court then vacated the Board's decision to deny the 
appellant's request to revise the 1992 RO decision on the 
basis of CUE.  In remanding the issue to the Board, the Court 
stated that "the Board must determine whether the RO's 
failure to apply the presumption of soundness to the 
appellant's claim 'manifestly changed the outcome' of the 
1992 RO decision."

As such, the only question left for the Board to decide is 
whether the RO's failure to apply the presumption of 
soundness manifestly changed the outcome of the 1992 RO 
decision.  If the presumption of soundness had been properly 
applied, then the RO would have had to find clear and 
unmistakable evidence to rebut the presumption.  The only 
pertinent medical evidence in the claims file at the time of 
the January 1992 decision consisted of the service treatment 
records.  As noted above, these records consisted of a normal 
entrance examination and the Medical Evaluation Board's 
findings that the Veteran's disability pre-existed entrance 
into service.  

In the August 2008 memorandum decision, the Court also found 
that the Medical Evaluation Board's bare conclusion was not 
adequately supported by any rationale, and that it was 
insufficient to rebut the presumption of the soundness.  The 
Court further found that the Veteran's self-reported history 
of preservice premonitions was insufficient by itself to 
rebut the presumption of soundness.  The Court went on to 
state that there does not "appear to be any evidence in the 
service medical records that could rebut the presumption of 
soundness."  

The Court has effectively held that the January 1992 decision 
did not properly apply the then-extant laws and regulations.  
The record shows that a finding that the Veteran was entitled 
to the presumption of soundness is warranted.  As discussed 
in the preceding paragraph, the Court stated that it was 
unable to find any evidence in the service medical records to 
rebut the presumption.  In accordance with the Court's 
findings, the Board must conclude that the presumption of 
soundness was not rebutted.  As such, the Veteran's mental 
illness must be viewed as having first manifested during his 
active duty service.  The RO's failure to apply the 
presumption of soundness therefore manifestly changed the 
outcome of the 1992 RO decision.


ORDER

The January 1992 RO decision denying entitlement to service 
connection for a mental illness was based on clear and 
unmistakable error.  The January 1992 rating decision is 
revised to grant entitlement to service connection for a 
mental illness.  To this extent, the appeal is granted, 
subject to the laws and regulations governing payment of VA 
monetary awards.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


